Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated March 1, 2022 has been carefully considered. The specification has been amended to overcome the informalities therein. The claims have been amended to overcome most of the rejections under 35 U.S.C. 112(b). Correction of these matters is noted with appreciation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 46, 50-51 and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
at least one of the first or second outlets 142a, 142b. The underlined limitations were not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, because the trench is located only on one of the pressure or suction sides 110, 112, and as the scope of the claims include the trench located coincident with both of the first or second outlets 142a, 142b, this results in the trench being simultaneously located on both the pressure and suction sides.
Amended claim 50, the last three lines, recite a stagnation cooling hole 120c having an outlet 142c located proximate the leading edge in between the first and second outlets 142a, 142b. This was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, as this connotes that the stagnation cooling hole outlet 142c is located in the same plane as the first and second outlets 142a, 142b, while in fact the stagnation cooling hole outlet 142c is located above the first and second outlets 142a, 142b. It is suggested that claim 50 be amended in a manner similar to claim 31, by additionally reciting that the stagnation cooling hole outlet 142c is radially spaced from the first and second connecting passages.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 39-41, 43, 47, 50-51, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39, line 2, “the connecting passage” is unclear if this refers to the first connecting passage or the second connecting passage.
In claim 40, line 2, “the set of cooling holes” is unclear if this refers to the first, second, or third set of cooling holes.
In claim 43, line 2, “a second set of cooling holes” is a double recitation of the previously claimed second set of cooling holes, causing ambiguity.
In claim 47, line 2, “the connecting passage” is unclear if this refers to the first connecting passage or the second connecting passage.
In claim 50, lines 15-16, “the other of the pressure side” is unclear, as claim 50 does not include any option of a pressure side. It appears that “the other of the pressure side” should be -- the pressure side --.
Amended claim 50, the last three lines, recite a stagnation cooling hole 120c having an outlet 142c located proximate the leading edge in between the first and second outlets 142a, 142b. This is inaccurate, as it connotes that the stagnation cooling hole outlet 142c is located in the same plane as the first and second outlets 142a, 142b, while in fact the stagnation cooling hole outlet 142c is located above the first and second outlets 142a, 142b.
In claim 51, line 3, “stagnation cooling holes” lacks antecedent basis for there being plural stagnation cooling holes.
Allowable Subject Matter
Claims 31-37, 42, 44-45, and 48-49 are allowed.

Claims 39-41, 43, and 47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any indication of allowable subject matter is reserved with regard to claims 38, 46, 50-51, and 53, until the rejections under 35 U.S.C. 112(a) are overcome.

The following is a statement of reasons for the indication of allowable subject matter in claims 31 and 44:
With regard to a combination of Baibuzenko 2017/0138599 and Kollatti 2014/0154096, Applicant’s arguments (see Applicant’s Remarks dated March 1, 2022, page 16, the last paragraph, and page 17, the first paragraph) that combining the film holes as taught by Kollati with the curved cooling holes as taught by Baibuzenko would render Baibuzenko inoperable for its intended use, as curved cooling holes as taught by Baibuzenko would intersect the film holes taught by Kollati, which intersection would interrupt the cooling flow through the curved cooling holes of Baibuzenko in effect preventing the near wall cooling intended by flowing coolant through side wall cooling duct to take heat from the wall and cool the wall, are persuasive.
 
With regard a combination of Auxier 5,486,093 and Kollati 2014/0154096, Applicant’s arguments (see Applicant’s Remarks dated March 1, 2022, page 17, the last paragraph bridging 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Verdier/Primary Examiner, Art Unit 3745